Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction (Rejoinder)
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 16-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/10/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


This Office Action is in response to the claims filed 6/21/2021. Claims 19-25 are new.  Claims 5, 9, 10 13-15, and 23-25 are canceled.  Claims 1, 11, 12, 19 and 22 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Walter Pledger 12/17/2021. 

The CLAIMS have been amended as follows: 

1. (Currently Amended) A 2-pulse gas generator comprising:
a pressure vessel provided with a combustion space therein;
a first solid propellant arranged inside the pressure vessel, wherein a first end surface of the first solid propellant is exposed to the combustion space;
a first igniter configured to ignite the first end surface of the first solid propellant;
a barrier membrane provided to cover a surface of the first solid propellant other than any combustion surface such that a combustion surface of the first solid propellant moves in a predetermined first direction as [[the]] combustion of first solid propellant advances;

a processing device configured to estimate a consumption amount of the first solid propellant based on a detection result of the position of the combustion surface,
wherein the pressure vessel comprises:
a thruster section configured to exhaust out a combustion gas generated by the combustion of the first solid propellant from the pressure vessel through an area adjustable opening section; and
a pressure sensor device configured to measure a combustion pressure in the combustion space,
wherein the processing device calculates a setting value of the combustion pressure necessary to combust out the first solid propellant by a desired time based on the detection result of the position of the combustion surface and a measurement result of the combustion pressure,
wherein the 2-pulse gas generator further comprises:
a control device configured to adjust the combustion pressure based on the setting value by adjusting an area of the opening section of the thruster section;
a second solid propellant arranged inside the pressure vessel; and
a second igniter configured to ignite the second solid propellant at the desired time,

wherein the position sensor device comprises another pressure sensor device which is a high response pressure sensor arranged to oppose the combustion surface across the combustion space and configured to measure the combustion pressure, and
wherein the processing device analyzes frequency components of the combustion pressure measured by the high response pressure sensor, and calculates a distance from the high response pressure sensor to the combustion surface based on a frequency component having the maximum amplitude of the frequency components.
6. (Currently Amended) A 2-pulse gas generator comprising:
a pressure vessel provided with a combustion space therein;
a first solid propellant arranged inside the pressure vessel, wherein a first end surface of the first solid propellant is exposed to the combustion space:
a first igniter configured to ignite the first end surface of the first solid propellant:
a barrier membrane provided to cover a surface of the first solid propellant other than any combustion surface such that a combustion surface of the first solid propellant moves in a predetermined first direction as [[the]] combustion of first solid propellant advances,
a position sensor device configured to detect a position of the combustion surface in the predetermined first direction; and
a processing device configured to estimate a consumption amount of the first solid propellant based on a detection result of the position of the combustion surface,
wherein the pressure vessel comprises:

a pressure sensor device configured to measure a combustion pressure in the combustion space,
wherein the processing device calculates a setting value of the combustion pressure necessary to combust out the first solid propellant by a desired time based on the detection result of the position of the combustion surface and a measurement result of the combustion pressure,
wherein the 2-pulse gas generator further comprises:
a control device configured to adjust the combustion pressure based on the setting value by adjusting an area of the opening section of the thruster section;
a second solid propellant arranged inside the pressure vessel; and
a second igniter configured to ignite the second solid propellant at the desired time,
wherein the position sensor device detects the position of the combustion surface in the predetermined first direction at a timing controlled by the control device,
wherein the pressure sensor device is arranged to oppose the combustion surface across the combustion space, and configured to function as [[a]] the position sensor device which measures the combustion pressure, and

10. (Currently Amended) A 2-pulse gas generator comprising:
a pressure vessel provided with a combustion space therein:
a first solid propellant arranged inside the pressure vessel, wherein a first end surface of the first solid propellant is exposed to the combustion space;
a first igniter configured to ignite the first end surface of the first solid propellant;
a barrier membrane provided to cover a surface of the first solid propellant other than any combustion surface such that a combustion surface of the first solid propellant moves in a predetermined first direction as [[the]] combustion of first solid propellant advances;
a position sensor device configured to detect a position of the combustion surface in the predetermined first direction; and
a processing device configured to estimate a consumption amount of the first solid propellant based on a detection result of the position of the combustion surface,
wherein the pressure vessel comprises:
a thruster section configured to exhaust out a combustion gas generated by the combustion of the first solid propellant from the pressure vessel through an area adjustable opening section, and
a pressure sensor device configured to measure a combustion pressure in the combustion space,

wherein the 2-pulse gas generator further comprises:
a control device configured to adjust the combustion pressure based on the setting value by adjusting an area of the opening section of the thruster section;
a second solid propellant arranged inside the pressure vessel, and
a second igniter configured to ignite the second solid propellant at the desired time,
wherein the position sensor device detects that the combustion surface has reached a predetermined position in the predetermined first direction when the combustion surface has reached the predetermined position in the predetermined first direction,
wherein the first solid propellant has:
a second end surface arranged to oppose the first end surface in the predetermined first direction; and
a cavity having one end arranged at the predetermined position in the predetermined first direction, extending in the predetermined first direction to be apart from the first end surface and having an other end reaching the second end surface, and

12. (Currently Amended) A 2-pulse gas generator comprising:
a pressure vessel provided with a combustion space therein:
a first solid propellant arranged inside the pressure vessel, wherein a first end surface of the first solid propellant is exposed to the combustion space;
a first igniter configured to ignite the first end surface of the first solid propellant;
a barrier membrane provided to cover a surface of the first solid propellant other than any combustion surface such that a combustion surface of the first solid propellant moves in a predetermined first direction as [[the]] combustion of first solid propellant advances,
a position sensor device configured to detect a position of the combustion surface in the predetermined first direction; and
a processing device configured to estimate a consumption amount of the first solid propellant based on a detection result of the position of the combustion surface,
wherein the pressure vessel comprises:
a thruster section configured to exhaust out a combustion gas generated by the combustion of the first solid propellant from the pressure vessel through an area adjustable opening section, and
a pressure sensor device configured to measure a combustion pressure in the combustion space,

wherein the 2-pulse gas generator further comprises:
a control device configured to adjust the combustion pressure based on the setting value by adjusting an area of the opening section of the thruster section;
a second solid propellant arranged inside the pressure vessel, and
a second igniter configured to ignite the second solid propellant at the desired time,
wherein the position sensor device detects that the combustion surface has reached a predetermined position in the predetermined first direction when the combustion surface has reached the predetermined position in the predetermined first direction, and
wherein the position sensor device comprises:
a main unit having airtightness;
a pressure guiding pipe embedded inside the first solid propellant, and having one end connected with the main unit in an airtight manner and an other end arranged at the predetermined position;
a piston arranged inside the main unit, and configured to move inside the main unit by the combustion gas flowing into from the other end when the 
a limit switch arranged inside the main unit, and configured to generate a detection signal based on the movement of the piston, and to transmit to the processing device.
16. (Currently Amended) A method of measuring a propellant combustion surface
providing the 2-pulse gas generator, wherein the 2-pulse gas generator comprises:
a pressure vessel provided with a combustion space therein:
a first solid propellant arranged inside the pressure vessel, wherein a first end surface of the first solid propellant is exposed to the combustion space;
a first igniter configured to ignite the first end surface of the first solid propellant:
a barrier membrane provided to cover a surface of the first solid propellant other than any combustion surface such that a combustion surface of the first solid propellant moves in a predetermined first direction as [[the]] combustion of first solid propellant advances;
a position sensor device configured to detect a position of the combustion surface in the predetermined first direction; and
a processing device configured to estimate a consumption amount of the first solid propellant based on a detection result of the position of the combustion surface,
wherein the pressure vessel comprises:

a pressure sensor device configured to measure a combustion pressure in the combustion space,
wherein the processing device calculates a setting value of the combustion pressure necessary to combust out the first solid propellant by a desired time based on the detection result of the position of the combustion surface and a measurement result of the combustion pressure,
wherein the 2-pulse gas generator further comprises:
a control device configured to adjust the combustion pressure based on the setting value by adjusting an area of the opening section of the thruster section;
a second solid propellant arranged inside the pressure vessel; and
a second igniter configured to ignite the second solid propellant at the desired time,
wherein the position sensor device detects the position of the combustion surface in the predetermined first direction at a timing controlled by the control device,
wherein the position sensor device is another pressure sensor device which is comprises a high response pressure sensor arranged to oppose the combustion surface across the combustion space and configured to measure the combustion pressure, and
further comprising:
arranging the first solid propellant inside the pressure vessel and covering the surface of the first solid propellant other than any combustion surface with the barrier membrane such that the combustion surface moves in the predetermined first direction as the combustion of the first solid propellant advances;
igniting the first solid propellant by the first igniter;
detecting the position of the combustion surface in the predetermined first direction by the position sensor device; and
estimating the consumption amount of the first solid propellant based on the detection result of the position of the combustion surface by the processing device.
17. (Currently Amended) The method 
exhausting out the combustion gas generated by the combustion of the first solid propellant from the pressure vessel through the area adjustable opening section of the thruster section;
measuring the combustion pressure in the combustion space by the pressure sensor;
determining the desired time at which the first solid propellant is combusted out;

adjusting the combustion pressure to the setting value by the control device by adjusting the area of the opening section of the thruster section; and
igniting the second solid propellant arranged inside the pressure vessel at the desired time by the second igniter.
18. (Currently Amended) The method 
detecting the position of the combustion surface in the predetermined first direction at the timing controlled by the control device.
19. (Currently Amended) The method 
detecting that the combustion surface has reached a predetermined position in the predetermined first direction, when the combustion surface has reached the predetermined position.

Allowable Subject Matter
Claims 1, 4, and 6-23 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Suzuki 2016/0115905.
Regarding claim 1, the prior art neither teaches nor renders obvious a 2-pulse gas generator having a high response pressure sensor arranged to oppose the combustion surface across the combustion space and configured to measure the combustion pressure, and wherein the processing device analyzes frequency components of the combustion pressure measured by the high response pressure sensor, and calculates a distance from the high response pressure sensor to the combustion surface based on a frequency component having the maximum amplitude of the frequency components in combination with the other limitations of the claims.
Regarding claim 6, the prior art neither teaches nor renders obvious a 2-pulse gas generator having a pressure sensor device is arranged to oppose the combustion surface across the combustion space, and configured to function as the position sensor device which measures the combustion pressure, and wherein the processing device analyzes frequency components of the combustion pressure measured by the pressure sensor device, and calculates a distance from the pressure sensor device to the combustion surface based on a frequency component having the maximum amplitude of the frequency components in combination with the other limitations of the claims.
Regarding claim 10, the prior art neither teaches nor renders obvious a 2-pulse gas generator having a position sensor device comprising a non-contact thermometer 
Regarding claim 12, the prior art neither teaches nor renders obvious a 2-pulse gas generator having a position sensor device comprising: a main unit having airtightness; a pressure guiding pipe embedded inside the first solid propellant, and having one end connected with the main unit in an airtight manner and an other end arranged at the predetermined position; a piston arranged inside the main unit, and configured to move inside the main unit by the combustion gas flowing into from the other end when the combustion of the first solid propellant advances so that the combustion surface has reached the predetermined position; and a limit switch arranged inside the main unit, and configured to generate a detection signal based on the movement of the piston, and to transmit to the processing device in combination with the other limitations of the claims.
Regarding claim 14, the prior art neither teaches nor renders obvious a 2-pulse gas generator having a first solid propellant comprising: a first part having a predetermined first cross sectional area which is an area of a cross section orthogonal to the predetermined first direction; and a second part having another area of a cross section orthogonal to the predetermined first direction as a second cross sectional area which is different from the predetermined first cross sectional area, and wherein the processing device detects a change of the cross sectional area from a change of the 
Regarding claim 16, the prior art neither teaches nor renders obvious a method of measuring a propellant combustion surface
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741


/ARUN GOYAL/Primary Examiner, Art Unit 3741